Campbell, C. J.,
delivered the opinion of the court.
By accepting the provisions of the will and entering upon the enjoyment of the estate given to him by it, the appellant became the debtor of Mr. Sample for the $200 to be paid to him annually, and might be sued at law for the money. This is affirmed by many cases cited in note k, 3 Williams on Executors, p. 1931. This being true, the debt was garnish-able, and the issue joined upon the traverse of the answer of the garnishee having been found against him, judgment was properly rendered against him “as if the facts found had been confessed by the garnishee in his answer.” Code, § 2451. If he had answered, admitting an indebtedness not then due, execution would have been stayed until its maturity, (Code, §2445) and judgment rendered accordingly.

Affirmed.